Citation Nr: 1102495	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.
 
2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for moles on the body.

4.  Entitlement to service connection for mononucleosis.

5.  Entitlement to service connection for ovarian cysts.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to April 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision. 

The issues of service connection for a right shoulder condition, 
for a neck condition, and for ovarian cysts are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's moles are not productive of disability.  
 
2.  The Veteran developed mononucleosis during service which 
resolved without residual disability.

CONCLUSIONS OF LAW

1.  Criteria for service connection for moles have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
2.  Criteria for service connection for mononucleosis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

Moles 

At her hearing before the Board, the Veteran testified that she 
believed her moles should be service connected because they were 
not present at enlistment and developed while she was in the 
service.  The Veteran stated that her doctor had told her to keep 
an eye on them to make sure they did not eventually develop into 
cancer.  However, the Veteran denied both that any doctor has 
ever actually diagnosed her with cancer and that she has ever 
been diagnosed with a skin problem of any kind.

Service treatment records confirm that the Veteran did in fact 
receive treatment for moles while in service.  For example, in an 
April 2002 treatment record it was noted that the Veteran sought 
treatment for new moles which had appeared on her body.

However, since that time there has been no indication that the 
moles actually developed into a disability or disease, and moles 
(or nevi) are by definition benign localized overgrowth of 
melanin-forming cells of the skin.  See Stedman's Medical 
Dictionary 1215 (27th ed., 2000).

One of the essential requirements for service connection is the 
presence of a disability.  Here, the Veteran's moles have not 
developed into a disease or disability, and because of that 
fortunate reality, evidence of a present disability is not shown.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Veteran's claim of entitlement to service 
connection for moles is denied.
 
Mononucleosis

At her hearing before the Board, the Veteran testified that she 
contracted mononucleosis while in service which was treated with 
antibiotics.  She stated that she got mononucleosis twice in boot 
camp and once thereafter while still in service.  She denied 
having had mononucleosis since being discharged from service in 
2005, and she did not report that her bouts of mononucleosis had 
left any residual disability.  The Veteran asserted that she had 
filed for service connection so that if mononucleosis occurred 
again, she would have evidence of it in service.

The Veteran's service treatment records confirm that she was in 
fact treated for mononucleosis during service.  However, there 
has been no allegation that any of the Veteran's bouts with 
mononucleosis during service left any residual disability.  The 
Veteran was specifically asked at her hearing before the Board 
whether she had any residuals of mononucleosis, but she did not 
know of any.

Similarly, no medical opinion or treatment record has been 
advanced that shows any residual disability as a result of the 
Veteran's bouts of mononucleosis. 

 As such, with the competent evidence against a finding that the 
Veteran currently experiences any disorders identified as the 
residuals of mononucleosis, evidence of a current disability has 
not been presented and service connection cannot be granted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Therefore, the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; as 
well as explaining how disability ratings and effective dates are 
awarded.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Relevant private and VA treatment 
records have been obtained, and the Veteran has not alleged 
receiving any VA treatment for either residuals of mononucleosis 
or for her moles.  Additionally, the Veteran testified at a 
hearing before the Board.

The Veteran has not been provided with a VA examination to 
determine whether any mononucleosis residuals exist or whether 
the Veteran's moles have transformed into a disability.  This is 
because there is no medical or lay allegation that any residuals 
of mononucleosis exist, or that the Veteran's moles have 
developed into a chronic disease or disability, and therefore, 
the duty to provide an examination has not been triggered.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 

ORDER

Service connection for moles is denied.

Service connection for mononucleosis is denied.


REMAND

At her hearing before the Board, the Veteran testified that she 
injured both her neck and right shoulder while in service.  The 
Veteran indicated that she was first in a motor vehicle accident 
in service in 2003 in which she was rear-ended at high-speed.  
She stated that she was treated with pain medication and told not 
to be too physically active with her neck.  She indicated that 
several weeks after the accident, she was involved in an 
altercation with her boyfriend in which he allegedly assaulted 
her.  The Veteran was asked if she had any neck problems for the 
remainder of her time in service (approximately two years) to 
which she replied that her neck would get stiff and trigger 
migraine headaches.  She indicated that these symptoms persisted 
through separation, occurring approximately twice per month. 

Service treatment records confirm that the Veteran was treated 
for pain in the back of her neck in May 2003 following a motor 
vehicle accident.  She was diagnosed with a right clavicle 
contusion and prescribed pain medication.

Several weeks later, the Veteran was a treated for a cervical 
strain following an altercation with her boyfriend.  The Veteran 
was noted to have pain in her right arm, right shoulder, right 
back, right buttocks and pain in her left back.  There was no 
bruising on the neck or back.  The Veteran had minimal range of 
motion in her neck.  The assessment was rule out right shoulder 
strain.  Several days later, the Veteran was examined again and 
assessed with a right trapezius strain/contusion.  Approximately 
two weeks later, the Veteran was again seen after complaining of 
right shoulder pain that was 10/10.  She was assessed with a 
right shoulder strain.  

Following separation, the Veteran indicated that she was unaware 
of the VA health care and benefits possibilities so she did not 
immediately seek treatment.  In approximately 2007, the Veteran 
reported experiencing pain in her neck.  

The Veteran has reported being treated at Central Florida 
Regional Hospital from separation (in April 2005) until 
approximately September 2008 when she began receiving treatment 
at the McGuire VA Hospital.  Unfortunately, while it appears that 
treatment records from 2007-2008 from Central Florida Regional 
Hospital are of record dealing with treatment of ovarian cysts, 
it does not appear that the treatment records from 2005-2007 have 
been obtained.  This should be done.

At her hearing, the Veteran was asked whether a neck or shoulder 
disability had specifically been diagnosed, but she stated that 
she was simply told she had a muscle inflammation and given 
Naproxen.  

Without the requisite treatment records and absent an 
examination, it is unclear whether the Veteran has a current 
right shoulder and/or neck disability.

At her hearing before the Board, it was noted that the Veteran 
was treated for a ruptured ovarian cyst during service.  The 
Veteran argued that scar tissue was left from the treatment of 
the ovarian cyst which she believed caused her difficulty getting 
pregnant.  The Veteran reported getting treatment for the ovarian 
cyst at Central Florida Regional Hospital.  The Veteran 
acknowledged that she had ovarian cysts prior to entering 
military service, but not to the degree that she did once she was 
in service.  The Veteran believes that the birth control pills 
that she was prescribed in service caused the ovarian cysts to 
develop.

At enlistment, the Veteran was noted to have had ovarian cysts 
and in a private treatment record from November 2007, the Veteran 
was noted to have had a laparoscopy at 15 years of age.  Service 
treatment records also show that the Veteran was treated on a 
number of occasions for ovarian cysts, including for a ruptured 
cyst in 2003.  However, it is unclear whether the Veteran's 
recurring ovarian cysts are symptoms of a disease process or 
whether they should be considered unique events, unrelated to one 
another.  As such, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain permission and request copies of 
any treatment records relating to the Veteran 
at Central Florida Regional Hospital (1401 W. 
Seminole Blvd., Sanford, Fl 32772) from 2005 
to 2008.

2.  Obtain any VA treatment records from June 
2010 to the present.

3.  Then, schedule the Veteran for a VA 
orthopedic examination.  The Veteran's claims 
file should be provided.  The examiner should 
diagnose any current neck and/or right 
shoulder disability, and then should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that a 
current neck and/or right shoulder disability 
either began during or was otherwise caused 
by the Veteran's military service.  In doing 
so, the examiner should specifically address 
the service treatment records showing neck 
and shoulder strains stemming from a motor 
vehicle accident and a personnel assault 
(both occurring between May and June 2003).  
A complete rationale should be provided for 
any opinion expressed. 

4.  Then, schedule the Veteran for a VA 
examination to assess whether she has a 
disability manifested by ovarian cysts.  The 
Veteran's claims file should be provided to 
the examiner and a complete rationale should 
be provided for any opinion expressed.  

It is clear that the Veteran has experienced 
ovarian cysts on numerous occasions during 
her life, including separate occurrences 
before, during, and after her time in 
military service.  However, the examiner 
should explain whether these ovarian cysts 
are related to one another such that they 
should be considered flare-ups of a disease 
process, or whether the ovarian cysts are 
more appropriately characterized as 
individual occurrences, without any relation 
to one another.  

If the examiner determines that the ovarian 
cyst constitute one disease process, the 
examiner should provide an opinion whether 
the disease process, which existed at time of 
enlistment into military service was 
aggravated (meaning made permanently worse) 
by the Veteran's service and if so whether 
such worsening was beyond the natural 
progression of the disease.

Alternatively, if the examiner concludes that 
each ovarian cyst is a unique incident, the 
examiner should determine whether the Veteran 
has any residual disability or disabilities 
from the ovarian cysts which occurred in 
service and which required laparoscopic 
surgery.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


